--------------------------------------------------------------------------------

Exhibit 10.07
 
Special Option Program under the
1997 Long Term Incentive Plan


Option Award Agreement




Agreement, dated as of January 23, 2009, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“Holding”) and <PARTC_NAME>
(“Participant”), an employee of the Partnership or a subsidiary of the
Partnership.


Whereas, The Compensation Committee (“Committee” or “Administrator”) of the
Board of Directors (“Board”) of AllianceBernstein Corporation (“Corporation”)­,
pursuant to the Partnership’s Amended and Restated 1997 Long Term Incentive Plan
(“Plan”), a copy of which has been delivered electronically to the Participant,
has granted to the Participant an award (“Award”) consisting of options
(“Options”) to purchase units representing assignments of the benefi­cial
ownership of limited partnership interests in Holding (“Units”) that vest over
the first five anniversaries of grant date;


Now, Therefore, in accordance with the grant of the Award, and as a condition
thereto, the Partnership, Holding and the Participant agree as follows:


1.           Grant.  Subject to and under the terms and conditions set forth in
this Agreement and the Plan, the Committee hereby awards to the Participant
Options, which permit the Participant to purchase from the Partnership the
number of Units set forth in Section 1 of Schedule A, at the per Unit price set
forth in Section 2 of Schedule A, subject to the vesting schedule set forth in
Section 3 of Schedule A.


2.           Term and Vesting Schedule.  (a) The Options shall not be
exercisable to any extent prior to January 23, 2010 or after January 23, 2019
(“Option Expiration Date”).  Subject to the terms and condi­tions of this
Agreement and the Plan, the Participant shall be entitled to exercise the
Options prior to the Option Expiration Date and to purchase Units pursuant to
the Options in accordance with the schedule set forth in Section 3 of Schedule
A.


(b)   The right to exercise the Options shall be cumulative so that to the
extent the Options are not exercised when they become initially exercisable with
respect to any Units, they shall be exercisable with respect to such Units at
any time thereafter until the Option Expiration Date, subject to any guidelines
or restrictions in the Partnership’s Code of Business Conduct and Ethics or
the  U.S. federal securities laws.  Options awarded hereunder may not be
exercised after the Option Expiration Date (i.e., any Units subject to the
Options that have not been purchased on or before the Option Expiration Date may
no longer be purchased).  A Unit shall be considered to have been purchased on
or before the Option Expiration Date if the Partnership has been given notice of
the purchase and the Partnership has actually received payment therefor,
pursuant to Sections 3, 7 and 15, on or before the Option Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 
 
3.    Notice of Exercise, Payment, Certificate and Account.  Exercise of the
Options, in whole or in part, shall be by delivery of a written notice to the
Partnership and Holding pursuant to Section 15, which specifies the number of
Units being purchased and is accompanied by payment therefor in cash.  The
Participant may pay the Partnership as many as three business days subsequent to
exercise date and may pay the Partnership directly or through a financial
intermediary.  Promptly after receipt of such notice and purchase price, the
Partnership shall cause the Partnership’s transfer agent to deliver the number
of Units purchased.  Units to be issued upon the exercise of Options may be
authorized and newly-issued Units or Units that have been reacquired by the
Partnership, a subsidiary of the Partnership, Holding or a subsidiary of
Holding.


4.    Termination.  The Options may be exer­cised by the Participant only while
the Participant is employed full-time by the Partnership, except as follows:


(a)    Disability.  If the Participant’s employment with the Partnership
terminates because of Disability, the Participant (or the Participant’s personal
representative) shall have the right to exercise all outstanding Options held by
the Participant (and not previously cancelled or expired) for a period which
ends not  later than the earlier of (i) three months after such termination, and
(ii) the Option Expi­ration Date. The Participant shall be deemed to have
incurred a “Disability” if the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last  for a continuous period of not
less than 12 months, as determined by the carrier of the long-term disability
insurance program maintained by the Partnership or its affiliate that covers the
Participant, or such other person or entity designated by the Administrator in
its sole discretion. In order to assist in the process described in this
paragraph (a), the Participant shall, as reasonably re­quested by the
Administrator, (A) be available for medical examinations by one or more
physicians chosen by the long-term disability insurance provider or the
Administrator and approved by the Participant, whose approval shall not
unreasonably be withheld, and (B) grant the long-term disability insurance
provider, the Admin­istrator and any such physicians access to all relevant
medical information concerning the Participant, arrange to furnish copies of
medical records to them, and use best efforts to cause the Participant’s own
physicians to be available to discuss the Participant’s health with them.


(b)    Death.  If the Participant dies (i) while in the employ of the
Partnership, (ii) within one month after incurring a Disability (as determined
in accordance with paragraph (a) above), (iii) at any time after the
Participant’s Retirement (as defined in paragraph (c) below), or (iv) within one
month after the  Participant’s employment is terminated for any reason other
than Disability, Retirement or for Cause (as determined in accordance with
paragraph (d) be­low), all outstanding Options held  by the Participant (and not
previously cancelled or expired) may be exercised by the person or persons to
whom the Options shall have been transferred by will or by the laws of descent
and distribution for a period which ends not later than the earlier of (A) six
months from the date of the Participant’s death, and (B) the Option Expi­ration
Date.


 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)    Retirement. If the Participant’s employment with the Partnership
terminates because of the Participant’s Retirement, the outstanding Options held
by the Participant (and not previously cancelled or expired) on his or her
Retirement date shall expire on the earlier of the Option Expiration Date and
the date that is five years from the date of such Retirement.  Furthermore, to
the extent any such Options are not fully vested on the Participant’s Retirement
date, the Options shall continue to vest as specified in Section 3 of Schedule
A.  “Retirement” with respect to a Participant means that the employment of the
Participant with the Partnership or any subsidiary of the Partnership has
terminated either (i) on or after the Participant’s attaining the age 65, or
(ii) on or after the Participant’s attaining the age 55 at a time when the sum
of the Participant’s age and aggregate full calendar years of service with the
Partnership or any subsidiary of the Partnership, including service prior to
April 21, 1988 with the corporation then named Alliance Capital Management
Corporation, equals or exceeds 70.  The vesting and termination provisions in
this paragraph (c) are conditioned upon the retiring Participant executing and
complying with a standard release and non-competition agreement in favor of the
Partnership and its subsidiaries (as defined below) in a form to be provided by
the Partnership.


(d)    Other Termination.  If the Partnership terminates the Participant's
employment for any reason other than death, Disability, Retirement or for Cause,
the Participant shall have the right to exercise the Options, to the extent that
the Participant was entitled to do so on the date of the termination of the
Participant’s employment, for a period which ends not later than the earlier of
(i) three months after such termination, and (ii) the Option Expi­ration
Date.  “Cause” shall mean (A) the Participant’s continuing willful failure to
perform the Participant’s duties as an employee (other than as a result of total
or partial incapacity due to physical or mental illness), (B) gross negligence
or malfeasance in the performance of the Participant’s duties, (c) a finding by
a court or other governmental body with proper jurisdiction that an act or acts
by the Participant constitutes (1) a felony under the laws of the United States
or any state thereof (or, if the Participant’s place of employment is outside of
the United States, a serious crime under the laws of the foreign jurisdiction
where the Participant is employed, which crime if committed in the United States
would be a felony under the laws of the United States or the laws of New York),
or (2) a violation of federal or state securities law (or, if the Participant’s
place of employment is outside of the United States, of federal, state or
foreign securities law) by reason of which finding of violation described in
this clause (2) the Board determines in good faith that the continued employment
of the Participant by the Partnership would be seriously detrimental to the
Partnership and its business, (D) in the absence of such a finding by a court or
other governmental body with proper jurisdiction, such a determination in good
faith by the Board by reason of such act or acts constituting such a felony,
serious crime or violation, or (E) any breach by the Participant of any
obliga­tion of confidentiality or non-competition to the Partnership.


 
- 3 -

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, employment by a subsidiary of the Partnership
shall be deemed to be employment by the Partnership.  A “subsidiary” of the
Partnership shall be any corporation or other entity of which the Partnership
and/or its subsidiaries (a) have sufficient voting power (not depending on the
happening of a contingency) to elect at least a majority of its board of
directors, or (b) otherwise have the power to direct or cause the direction of
its management and policies.


5.           No Right to Continued Employment.   The Options shall not confer
upon the Participant any right to continue in the employ of the Partnership or
any subsidiary of the Partnership, and shall not interfere in any way with the
right of the Partnership to terminate the service of the Participant at any time
for any reason.


6.           Non-Transferability.  The Options are not transferable other than
by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Participant the Options are
exercisable only by the Participant; except that Participant may transfer the
Options, without consideration, subject to such rules as the Committee may adopt
to preserve the purposes of the Plan (including limiting such transfers to
transfers by Participants who are senior executives), to a trust solely for the
benefit of the Participant and the Participant's spouse, children or
grandchildren (including adopted children and grandchildren and step-children
and step-grandchildren) (each a “Permitted Transferee”).


7.    Payment of Withholding Tax.  In the event that the Partnership or Holding
determines that any federal, state or local tax or any other charge is required
by law to be withheld with respect to the exercise of Options, the Participant
shall, either directly or through a financial intermediary, promptly pay to the
Partnership, a subsidiary specified by the Partnership, Holding or a subsidiary
specified by Holding, no later than the third business day after exercise date,
an amount equal to such withholding tax or charge.  If the Participant does not
promptly so pay the entire amount of such withholding tax or charge in
accordance with such notice, or make arrangements satisfactory to the
Partnership and Holding regarding payment thereof, the Partnership, any
subsidiary of the Partnership, Holding or any subsidiary of Holding may withhold
the remaining amount thereof from any amount due the Participant from the
Partnership, its subsidiary, Holding or its subsidiary.


8.    Dilution and Other Adjustments.  The existence of the Award shall not
impair the right of the Partnership, Holding or their respective partners to,
among other things, conduct, make or effect any change in the Partnership’s or
Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities, or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination, repurchase
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, or any
incorporation (or other change in form) of the Partnership or Holding.  In the
event of such a change in the partnership interests of the Partnership or
Holding, the Board shall make such adjustments to the Award, including the
purchase price of the Units specified in Section 2 of Schedule A, as it deems
appropriate and equitable.  In the event of incorpo­ra­tion (or other change of
form) of the Partnership or Holding, the Board shall make such arrangements as
it deems appropriate and equitable with respect to the Award for the Participant
to purchase stock in the resulting corporation in place of the Units subject to
the Options. Any such adjust­ment or arrangement may provide for the elimination
of any fractional Unit or shares of stock that might otherwise become subject to
the Options.  Any decision by the Board under this Section shall be final and
binding upon the Participant.


 
- 4 -

--------------------------------------------------------------------------------

 
 
9.    Rights as an Owner of a Unit. The Participant (or a transferee of the
Options pursuant to Sections 4 and 6 hereof) shall have no rights as an owner of
a Unit with respect to any Unit covered by the Options until the Participant
becomes the holder of record of such Unit, which shall be deemed to occur at the
time that notice of pur­chase is given and payment in full is received by the
Partnership and Holding under Sections 3, 7 and 15 of this Agreement.  By such
actions, the Participant (or such transferee) shall be deemed to have consented
to, and agreed to be bound by, all other terms, conditions, rights and
obligations set forth in the then current Amended and Restated Agreement of
Limited Partnership of Holding and the then current Amended and Restated
Agreement of Limited Partnership of the Partnership (“Partnership
Agreement”).  Except as provided in Section 8 hereof, no adjustment shall be
made with respect to any Unit for any distribution for which the record date is
prior to the date on which the Participant becomes the holder of record of the
Unit, regardless of whether the distribution is ordinary or extraordinary, in
cash, securities or other property, or of any other rights.


10.    Electronic Delivery.  The Plan contemplates that each award under the
Plan shall be evidenced by an Award Agreement which shall be delivered to the
Participant.  It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plan.


11.    Administrator.  If at any time there shall be no Committee, the Board
shall be the Administrator.


12.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


13.    Sections and Headings.  All section references in this Agreement are to
sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Agreement.


14.    Interpretation.  The Participant accepts this Award subject to all the
terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the
Administrator or Board upon any questions arising under the Plan and/or this
Agreement.


 
- 5 -

--------------------------------------------------------------------------------

 
 
15.    Notices.  Any notice under this Agreement shall be in writing and shall
be deemed to have been duly given when deliv­ered personally (whether by hand or
by facsimile) or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Partnership and Holding, to the
Corporate Secretary at 1345 Avenue of the Americas, New York, New York 10105, or
if the Partnership should move its principal office, to such principal office,
and, in the case of the Participant, to his or her last permanent address as
shown on the Partnership's records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
require­ments of this Section.


16.           Entire Agreement; Amendment.  This Agreement supersedes any and
all existing agreements between the Participant, the Partnership and Holding
relating to the Options.  It may not be amended except by a written agreement
signed by both parties.







 
AllianceBernstein l.p.
 
AllianceBernstein Holding l.p.
           
By:
 
/s/ Gerald M. Lieberman
       
Gerald M. Lieberman
       
President and Chief Operating Officer
 







To accept the terms of this Option Award Agreement, please click the “Accept”
button below:


ACCEPT


DECLINE
 
 
- 6 -

--------------------------------------------------------------------------------

 


Schedule A
to
Special Option Program Agreement




  1.
The number of Units that the Participant is entitled to purchase pursuant to the
Options granted under this Agreement is <OPTS_GRANTED>.



 
2.
The per Unit price to purchase Units pursuant to the Options granted under this
Agreement is $17.05 per Unit.



 
  3.
Percentage of Units With Respect to

Which the Options First Become
Exercisable on the Date Indicated


1. January 23, 2010                  20.0%
2. January 23, 2011                  40.0%
3. January 23, 2012                  60.0%
4. January 23, 2013                  80.0%
5. January 23, 2014                100.0%
 
 

--------------------------------------------------------------------------------